Hiñes, J.,
concurring specially. I concur in the result reached in this case.» I can not agree to all that is said in the opinion and in the corresponding headnote. When this case was here before, we held that the petition set forth a good cause of action, and that the trial court properly overruled the demurrer thereto. Dukes v. Bashlor, supra. Eor this reason, when a new party was made and the demurrer was renewed by the new party, the trial judge properly overruled the demurrer and refused to dismiss the petition thereon.
One of the defendants filed a motion to dismiss the petition for lack of service upon her. She likewise demurred generally to the petition, but filed the same subject to her motion to dismiss, reserving the right to insist upon this motion. Thereafter the demurrer was heard by the trial judge, and it does not appear that the defendant made- any objection to the hearing upon her demurrer, or that she then insisted on her motion to dismiss the petition for want of service. A judgment was rendered by the trial court overruling the demurrer, and thereafter the defendant insisted on her motion to dismiss for want of service. In these circumstances she waived her right to insist upon her motion to'dismiss for lack of service, and service was thereby waived. Savannah &c. Ry. Co. v. Atkinson, 94 Ga. 780 (21 S. E. 1010); Americus Grocery Co. v. Brackett, 119 Ga. 489 (7) (46 S. E. 657) ; 31 Cyc. 343. For these reasons I concur in the judgment of affirmance. There is nothing which conflicts with this holding in W. & A. R. Co. v. Pitts, 79 Ga. 532 (4 S. E. 921); Stallings v. Stallings, 127 Ga. 464 (56 S. E. 469, 9 L. R. A. (N. S.) 593); McFarland v. McFarland, 151 Ga. 9 (3) (105 S. E. 596). In those cases it was simply held that a plea to the merits is not a waiver of a timely plea to the jurisdiction or a traverse of the sheriff’s return of *535service duly filed, where the plea to the merits expressly reserved all rights under the previous plea or traverse. In those cases the question was not involved whether the defendant waived such plea or traverse where there was a hearing on his general demurrer and a decision thereof previously to the disposition of such plea or traverse, apparently without objection on his part. I am authorized to say that Beck, P. J., and Atkinson, J., concur in these views.